PER CURIAM:
Brenda Sawada appeals the district court’s order denying her motion filed under Fed.R.Civ.P. 56(f), and granting Defendants-Appellees’ motion for summary judgment in this employment discrimination action. We have reviewed the parties’ briefs and the joint appendix and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sawada v. Potter, No. l:06-cv-00754-AMD (D.Md. Feb. 9, 2007). We grant the motion to withdraw filed by one of Sawada’s attorneys and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.